Mr. Justice Carter, specially concurring: I think that this case should be reversed, but I do not agree that the jurors were as competent to form an opinion on the question of the proper method of raising the car as witnesses who were experienced in that character of work. The best method of doing the work here in question does not, in my judgment, come within the knowledge of men of ordinary experience, and for that reason I think the evidence on this point was properly admitted. I do not disagree with the rules of law laid down in the foregoing decision, but with their application to the special facts in this case.